.1t




                                     !N THE UNITED STATES DISTRICT COURT
                                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION
                                                                                          ljo t,rrff
                                                                                        .,'-T
                                                                                               &6
                                                                                              oE
                                                                                     .,*P8#gffi#rro.
      CHRISTINE BRAMA,

                             Plaintiff,
               V.                                             No.      14 CV 06098


      TARGET CORPORATION, a Foreign                                    Magistrate Judge Young B. Kim
       Corporation, dlbla TARGET STORES

                             Defendants.



                    & ASKING FOR SEVERE SANCTIONS AGAINST DEFENDANT TARGETS
                peruuRVrwfxxOtotne /tlnaprm nG WITH EVIDENCE lN INTERROGATORIES

               NOW COMES Christine Brama, Plaintiff filing Pro 5e, PLAINTIFF'S MOTION FOR

      JUDGMENT AND OTHER RELIEF & ASKTNG FOR SEVERE SANCTIONS AGAINST DEFENDANT

      TARGET FOR PERJURY/WITHHOLDING/TAMPERTNG                WITH EVIDENCE lN INTERROGATORIES,

      pursuant to Fed. R. civ. p. 37(c), Fed. R. civ. p. 6o(bx3) and The criminal code of 1961 defines

      Perjury, 720 lLcs5/32-2 and in support Plaintiff states the following:

               BACKGROUND

               This is a premises liability tawsuit, where Ptaintiff slipped and violently fell on Defendant

      Target Corporation's entrance's flooded floors at 2939 West Addison Street in Chicago, lllinois

      on    g/!3/tl.   A Complaint was served on Target through the Circuit Court of Cook County,


      lllinois, on July 6,2oL4- Case No.: 2014    L   007086 and transferred by Target corporation to the

      Federal Court on August 7, ZOLA- Case No. 14        - CV -   06098. Plaintiff s Complaint - DISCOVERY


      B/;lL;Target's Answers to lnterrogatories were filed again by Defendant on 5lLLlt6, Exhibits

      #1,   &#z,along with an Affidavit signed under oath by William Thom, Senior Paralegal, Target
.a.!




       Corporation stating that the Answers in the lnterrogatories are true and correct on October 5,

       2O!5, witnessed and signed by Notary Public Minnesota, Patricia A. Kordiak. Exhibit #2.

              GENEMT TEGAL STANDARDS

                Federal Rule of Civil Procedure 37(cX1)
                Perjury: A person commits perjury when he intentionally lies under oath, usually while
       testifying in court, administrative hearings, depositions, or in answers to interrogatories.
       Perjury can also be committed by knowingly signing or acknowledging a written lega! document
       (such as affidavit, declaration under penalty of perjury, deed, license application, tax return)
       that contains false information. Perjury Charges in tllinois is defined by 72O ILCS 5132-2.
                Federal Rule of Civil Procedure 37(4Xa) - Evasive or Incomplete Disclosure, answer, or
       Response. For purposes of this subdivision (a), an evasive or incomplete disclosure, answer, or
       response must be treated as a failure to disclose, answer, or respond.
                lnherent Authority of the Court and Fed. R. Civ. P. 37 A district court has inherent
       power to sanction a party who "has willfully abused the judicial process or otherwise conducted
       litigation in bad faith." Secrease v. Western & Southern Life lns. Co., 800 F.3D 397 (7rH Cir.
       20L5); Salmeron v. Enterprise Recovery Systems, lnc. 579F.3D787,79317rH Cir. 2009); see
       Chambers v. NASCO, !nc., 501 U.S. 32, 48-49 (1991); Greviskes v. Universities Research Ass'n,
        4L7 F.3D752,758-59 (7" Cir. 2oo5).
                The broad interpretation of Rule 37 is that all offending parties are presumed to know
       that tampering with the integrity of the judicial system, lying to the court, or engaging in other
       deceptive or abusive practices are absolutely unacceptable regardless of the absence of a
       specific court order to the contrary. ld.; see also Lightspeed Media corp. v. Smith, 20L5 WL
        3545253. *5 (S.D. t11.2015) ("Although the language of Rule 37(b) requires violation of a judicial
       order in order to impose sanctions, a formal, written order to comply with discovery is not
       required, where a litigant engages in abusive litigation practices.")JFB HART Coatings, lnc. v.
       AM Gen. LLC,764 F. Supp. 2d974,981-82 (N.D. !11.2011)(Although Rule 37 requires violation of
       a judicial order before a court imposes sanctions, "courts can broadly interpret what
       constitutes an order for purposes of imposing sanctions and a formal order is not required. This
       broad latitude "stems from the presumption that all litigants...are reasonably deemed to
       understand that fabricating evidence and committing perjury is conduct of the sort that is
       absolutely unacceptable.")

              ARGUMENT

               Severe sanctions of dismissing Defendant Target's defense in this lawsuit   for

       committing perjury in the lnterrogatories, intentionally lying to withhold the information from

       Plaintiff, obstructing justice and committing discovery abuse, tampering with evidence. Exhibits

       #1 page 4 atL2. & Exhibit #2. Defendant Target was alerted by Plaintiff through various

                                                        2
Motions to the Court (Exhibit #3, pages 18 & 19) that they were caught in their lie, and they

chose   to ignore Plaintiff by letting their lie continue for over 2 years, which   is arrogant,   willful.

Defendant knew their entrance was repaired before 5/2t174 after Plaintiff s 8lt3lL2 slip/fall.

Exhibit #3, pages 18 &    19.   Fed. R. Civ. P. 26(e) imposes a duty   to supplement a Rule 26(a)

initial disclosure or a response to an interrogatory "in   a   timely manner if the party learns that in

some material respect the disclosure or response is incomplete or incorrect." Fed. R. Civ.           P.


26(e); Colon-Millin v. Sears Roebuck De Puerto Rico, lnc. 455F.3D 30,37 11sr Cir. 2006).

         Defendant Target has been caught in countless lies as PLAINTIFF'S (REVISED 1R7.1)

REPLY tN SUPPORT OF HER         MOTION FOR SUMMARY JUDGMENT TCVCAIS. EXhibit #3. It,S thc big

lie by Defendant in their ANSWER to Plaintiff's lnterrogatories/Complaint Exhibits         fl   page 4 at


L2.   &#2 involving the entrance floor where Plaintiff's violent slip and fall occurred at 2939

West Addison Street in Chicago, lllinois    -   because entrance where she fell is considered

physical Evidence where her violent slip and fall occurred because of flooding from a sewer in

the middle of the entrance floor, Exhibit #4. which caused Plaintiff's multiple injuries that will

never heal and spinal surgery now on the horizon. Defendant's big lie cannot go unpunished

and severe sanctions of dismissing Target's defense in this lawsuit should apply and allow

Plaintiff judgment to prevail. Exhibit #1 page 4 at t2; Exhibit #2; Exhibit f3, pages 18 & page

19.
                 DEFENDANT,S INTENTIONAL BIG LIE UNDER OATH              1S   PERJURY


         The following ANSWER by Defendant Target         to Plaintiff's lnterrogatories (Complaint)

question, Page 4 atL2, Exhibit #1, is one big intentional lie in which Target commits Perjury:

"L2.     State the name, last known address and job title of the person or entity that
         repaired the front entrance of the facility alleged in the Complaint after the date of the

         occurrence and state whether that person is employed by the Defendant.

ANSWER: The front entrance of the facility alleged in the Complaint did not need repair."

Exhibit #1. An Affidavit under Oath signed LOl5l15 by Target's William Thom to the truth of

this statement above accompanies Defendant Target's ANSWERS to lnterrogatories filed on

5ltLlL6.   Exhibits #2 and Exhibits #4 & #5.

             TARGET,S ENTRANCE FLOOR WAS REPAIRED SOMETIME BEFORE                 5/2U14

         Target's entrance floor was repaired sometime before       5lz!L4, approximately      16


months after Plaintiff   s   slip and fall as photos of repaired entrance floor submitted show that

entrance was repaired. Exhibit #5. Defendant Target lied under oath, committing Perjury, by

stating "The front entrance of the facility alleged in the Complaint did not need repair." Exhibit

#1 page 4   att2; Exhibit #2; fExhibit #3; #Exhibit #4; Exhibit #5.

           DEFENDANT TARGET TAMPERED WITH EVIDENCE BY LYING IN ORDER TO WITHHOLD
                                         INFORMATION FROM PIAINTIFF


         Defendant withholding Evidence, Defendant lntentionally lying in ANSWERS

to Plaintiffs lnterrogatories, amounts to Defendant Tampering With Evidence, Obstruction of

Access   to Discovery, Perjury.

         Plaintiffs lawsuit could have been settled a long time ago had Defendant Target

provided truthful answers and names of people or documents of who repaired the entrance

floors after Plaintiff's slip and fall as she requested, but instead Defendant Target chose to lie:

"The front entrance of the facility alleged in Complaint did not need repair." Exhibit     f   1 page 4


at 12 and sign an Affidavit under oath that that was true but it was one big intentional lie to

withhold information from Plairttiff of who repaired this entrance floor as evidence photos
show the floor was repaired sometime before 5/2LlL4. Exhibit #5.

      TARGET COM M ITTED PERJURY INTENTIONALLY WITH HOLDING NAMES. TAM PERINGWITH
                          EVIDENCE. OBSTRUCT!NG ACCESS OF DISCOVERY


          Target lied to Plaintiff and to the Court intentionally in lnterrogatories that the entrance

floor didn't need repair, so that they would not have to produce names/entity who repaired

entrance floor after Plaintiffs slip and fal! incident. Target did not want to produce these names

to Plaintiff because Plaintiff would then know who replaced the entrance floor and why it was

replaced - the sewer in the middle capped     off Exhibit ff4, Exhibit #5 and Target   knew this

would be the end to their defense in this lawsuit. Target chose to perjure themselves and

tamper/spoilage of/with evidence, Obstruct Access to Discovery instead of doing the right thing

and telling   truth and giving Plaintiffthe information she requested. Target's lie was intentional

and the Court must realize this and act accordingly by dismissing their defense in this lawsuit

and allowing Plaintiff to prevail. Defendant Target has lied to Plaintiff and to the Court too

often during this lawsuit and this lie should absolutely not go unpunished and be Defendant's

last lie because the Court should not allow this kind of Perjury by Defendant to continue. lt's

totally disrespectful and shamefulto the entire justice process.

         Target's sewer in the middle of the entrance floor where Plaintiffs slip and fall occurred

was not being maintained properly by Target because it was covered in wal!-to-wall carpeting,

so Target   just ignored it. The constant flooding from a sewer in the middle of entrance every

time it rained (per Target employee), reared its ugly head by puckering up the entire entrance

and revealing the imprint of a sewer underneath the wall-to-wall carpeting. Evidence. Exhibit

#4.

         The entrance floors were replaced before 5l2L/L4 Exhibit     f5   (leaving the exact same

                                                   5
dangerous un-treaded threshold intact that Target employees deemed dangerous). This is 15

months after Plaintiffs slip and fall of Sl13lL2. Defendants Target/Sedgwick KNEW the

entrance floors were repaired, but decided to lie that entrance didn't need repaired.

       CONCLUSION


       lF Defendant produced name/entity     that repaired entrance floor Plaintiff requested in

these lnterrogatories to Defendant as they should have   - the documents would    show that the

entrance floor desperately needed repair as puckered up photos show and was repaired after

Plaintiffs slip and fall as evidence photos show. Exhibit #4, Exhibit #5.

       Defendant Target intentionally lied in tnterrogatories. Target did not want Plaintiff to

have names of people who repaired entrance Plaintiff requested of them and by withholding

this evidence of the entrance floor documents from Plaintiff and the Court and avowing the

truth of the affidavit signed by William Thom that the statement made by him, Sedgwick, Target

was true and correct, when it was actually a big lie; in doing so, Defendant Target Tampered

With Evidence, Obstructed Access to Discovery and committed Perjury. Target/Sedgwick lied

because they knew if they gave Plaintiff names/entity of who repaired entrance and why, they

would have no defense and the lawsuit would be over and settled.

       Defendant Lying. Signing an Affidavit. Lying some more'

       Defendant Target's entrance ftoor at 2939 West Addison Street in Chicago, lllinois,   lS



Evidence. Defendant Target tampered with evidence and severe sanctions should be

administered by this court against Defendant Target. A severe sanction of dismissing Target's

defense in this tawsuit for perjury and Tampering With Evidence, Obstructing Access of

Discovery to hide their negligence and the truth from Plaintiff and from the Court would be
appropriate and just, and allow Plaintiff to prevail in this lawsuit and give her the justice she

deserves. These lnterrogatories were to be answered truthfully and names were to be

provided to Plaintiff and they were not. This was done intentionally to deceive the Court and

Plaintiff and Defendants were made aware of this lie through Plaintiff's countless Motions to

the Court that the entrance floors were repaired before 5l2L/L4, Exhibit #3 for over 2 years,

but Target chose to ignore it to keep their lie alive, signing Affidavit on tO/51L5 that "The front

entrance of the facility alleged in the Complaint did not need repair." A lie. Exhibits #4 & #5.

        Defendant Target and their self-insured Sedgwick's insurance company attorney, Eileen

Letts have robbed Plaintiff of 6 plus years of her life with their lies, greed and their racist

strategies; with distracting chronic pain   from multiple injuries from slip and fallthat will

never heal and prepping for spine surgery, have distracted her from signs of a detrimental

health crisis. Defendant's perjury in the lnterrogatories deserves a severe sanction of

dismissing Defendant Target's defense, allowing Plaintiff to prevail.

        WHEREFORE, Plaintiff, Christine Brama,      filing Pro Se, respectfully prays that this

Honorable Court grants Plaintiff Motion for judgment and any other relief the Court deems fit,

and allowing Plaintiff to prevail by dismissing Defendant Target's defense. Pursuant to Federal

Rule 37(c), Fed. R. Civ. P. 50(bX3), 72O tLCS5l32-2




                                        Cristine Brama, Plaintiff, Pro se
Cristine Brama, Plaintiff, pro se
4020 West Barry Avenue
Chicago, Illinois 60641
(7731s4s-3734
                                                              llSl-$-*"uc
                      IN T}IE UN]TED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CHRISTINE BMMA,

                                                  Case No. 14 CV 06098

        V.                                        District Judge:
                                                  Honorable Marvin E. Aspen
 TARGET CORPORATION,

                                                          a


                 DEFENDANT TARGET CORPORATION'S ANSUYERS
                      TO PLANTIFF'S INTERROGATORIES

       NOW COMES Defendant, TARGET CORPORATION, by and through
                                                               its
attomeys, GREENE AND LETTS, and pursuant to the Federal
                                                        Rules of Civil procedure,
submits its answers to the following interrogatories and
                                                         states as follows:


                                  INTERROGATORIES

1'     State the name, address, position and titte with the Defendant
                                                                      of the individual
       answering these lnterrogatories on behalf of the Defendant.

       ANSWER: These Answers are those of Defendant Target
                                                           Corporation. The
Answers were prepared by Senior Paralegal, William Thom
                                                        at Target Corporate
service, lnc. with the assistance of defense counsel. The address
                                                                  is: 1000 Nicollet Ma[,
TPS 3155, Minneapolis, MN SilOg.




      State the full name and last known address of each person
                                                                 who witnessed or
      claims to have witnessed the occurelle aileged in the
      they are currenfly emproyees of TARGET coRlonniror.r.
                                                            compraini,        ;;
                                                                          whether




                                                                    Exhibit        *   1
,'----------------T
                 t




                      ANSWER:             None.


                                   State the full name and current residenee address of each person not named in

                           I,
                                                 No. 2 above who was present andlor claims to irave been present at
                                   i1lerrogatory
                                   the scene immediately before, at the time of, and/or immediately'after the
                            \      oe_currence, and whether they are currentty employees                   of
                                                                                                          TARGET
                              \    coRPoRATtoN.
                          "\
                      AN S\ER:

                      Wilfiam\Raul Garcia, Target employee

                      .foef   .falrua    L Fierro, Target employee
                             I
                      Edi,conJonathan Castenada , Target employee
                        I

                      Kiorel Hammonds (no longer employed by Target corporation)

                      V'alerie Konkolewski, Target employee

                      Leketria Hartfield (no longer emproyed by Target corporation)

                      Charish Tumer, Target employee

                      4'          lmmediately prior to the time of_the plaintitf's alleged occurrence,
                                                                                                          did you or any
                                  agent or employee of TAFIGET CORPORATION hlve any knowledge
                                                                                                             ot i.rr". o?
                                  defects to the front entrance of the facility where the plaintiff
                                                                                                    fell?
                      ANSWER: No.


                     5'            lf you answer to the preceding interrogatgry is
                                  How you or any agent or employee 6t rAnerI coRponAfrcjr.r
                                                                                   lh9_affirmative, please state: (a)
                                                                                                      acquired such
                                  knowledge. (b) How long you'knew that the situation or condition
                                                                                                     existed prior to
                                  the alleged occurrence.

                     ANSWER: Not applicabte.

                     6'       lf TARGET CoRPORATION had any established procedure
                                                                                                in the five years prior
                              to'the'date'otr'the occ'tfirence forttrsinspection of :the front entrance
                                                                                                          oi the faciiiiy
                              alleged in the Complaint, please state:

                                        (a)     A description of the inspection procedure;




                                                                       2
                (b)     The date when the last inspection was made prior to the date of the
                        accident;

               (c)     The. name, iob title, last known address and telephone number of
                       each person who participated in such inspection;

               (d)     A description qf what said inSBeqtion inctuded; and

               (e)     The conditions disclo_sed_by the last inspection before the alleged
                       incident on Auqust iB. 20i2.

 ANSWER: The inspection of the front entrance of the facility alleged         in the comptaint
 is covered in the attached policies. This information can
 wo*ing at this particular location.
                                                             b   obtaineoflyiarget erprov"es


7'     Wele any other person injured in the five years prior to the date of the occurrence
       at the scene (the front entrance of the tacitityl as alleged in the Complainti
       for each inilry state the name and last known addreis of tlre in;rr"d p"rron,
                                                                                          rf *,
                                                                                             t-h"
       date of the iniury, and in generel, the crause of injury and the n*tur" of tne
                                                                                      infuoy-

ANSWER:        Defendant objects to this interrogatory as overly broad and burdensome.
               However, without waiving said objection, there were no other injuries
                                                                                     at the
scene of this incident.

8'     For each injury specified in lnterrogatory Number 7, state the names,
                                                                               last known
       addresses and job titles of any persons with knowledge of the injuries
                                                                              and causes
       thereof.

ANSWER;       N/A


9'     As to any policy of insurance which covers the Defendant, state the
                                                                                 name of the
       insurer, the type of poticy, the policy number, the effective p"rioJ"no
                                                                               the maximum
       liability, for each and every such policy, including excess insurance,
                                                                               umbrella, and
       seif-insured risk pooi.

ANSWER: ACE usA, xsLc2gTZaolP; Term 2/lrzooz-1rg1l?Q14;
                                                        $4,8 million

10'   Were you or anyone acting              your authority responsible for the repair,
      maintenance and inspeeiion br-under
                                     ffre front entrance.of ihe flciiity-*i.,"r" ihe aiieged
      incident occurred? lf not, please state who or what
      the maintenance and inspection of the front entrance
                                                                         *". ,".ponsible for
                                                             "g.n./
                                                                of ine facility where the
      alleged incident occurred.'




                                             3
 ANSWEH:       No, however the Store Facilities Technician would be responsible for
                                                                                    minor
               repairs. Targg! Corporation employees are trained to be vigil"nt r"g"rding
 potentially hazardous conditions.


 11   '     lf the Defendant contracted with another person or entity for work
                                                                               to be done to the
            front entrance of      facility area alleged in the Compdini a;; such
                              .the                                                 contract was
            in etfect on the date of the.occurrence alleged in thf Co*pl"int, state
                                                                                      the name
            and last known address of the other partieslo the contract and the duties
                                                                                        ol each
            party under the contract and state whether tne contraJ-*m-in';rtid;;;;;
            now has the contract or a copy thereof.

 ANSWER: Defendant objects to this interrogatory amverly broad, burdensome,
                                                                            and
 not reasonably limited in time and scope.


 ''2'      State the name, last known
                                           ?dol":g and job. title of the person or entity that
           repaired the front eRtrance of the facility alleged in the Comfraint after the date of
           the occurrence and state whether that persoi is employed iril" Defendant.

 ANSWER: The front entrance of the facility alleged in the Complaint
                                                                     did not need repair.            V
 13'       lf the Defendant contends that-some other person or entity is responsible
                                                                                          for the
           installation or condition of the front entrance area of the ticlllty
                                                                                as alleged in the
           Gomplaint, please state the name and last known address
                                                                         of this person or entity
           and state the basis for the Defendant's contention.

ANSWER: Notappticabte.
14'       lf the Defendant contends that some other person
                                                           or entity was responsible for the
          maintenance and repair of the front entrance area or tne
          Complaint, please state the name and last known address
                                                                    tacilit;r alleged in the
                                                                     or saio person or entity
          and the basis of the Defendant,s contention.

ANSWER: Notappticabte.

15'       Were there any repofts or statements submitted by any
                                                                         individual regarding the
          injury to the Plaintiff(s) or the condition of the
                                                             fremiies
          the complaint? lf the answer is in the afiirmative, ptease
                                                                      invotved and referred to in
                                                                                state the names,
          addresses a!.q gT,ployment position of each individuai
                                                                      rror"itti"g said report, the
          fiamc ano' acldress of_the person or company who pr"r"ntiv'hi,
                                                                                    porr"ssion oi
          said report, the date of each repod and attach-a copy of
                                                                       said ?"port(r) hereto.
ANSWER: Yes, the employees         named in the answer to interrogatory 2havesubmitted
                 lncident Reports which are attached. Ptaintiff      rru-itted a written
                                                                      "i.o

                                                4
               handwritten statement to a Target employee regarding the incident.            lt   is
               attached.


 16'    What is the name and last known address of each person or entity having
                                                                                               an
        ownership or least [sic] interest in the front entrance area of the facility
                                                                                     which iJ the
        subject matter.of this Comptaint, on the date specified in the Cornpl"int, and
                                                                                            state
        the nature of the interest on the date specified in the ComplainihnO state
                                                                                           when
        said interest was acquired.

               Target Corporation.

                                                          rt
 17'   What is the name and tast known address of each person or entity having
                                                                                    control
or possession of the front entrance.area of the facility specified in the
                                                                          C6mplaini on in"
date specified in the Complaint, and state the extent it iucrr
                                                                           *   io.."rsion?
                                                                  "ontrJ
ANSWER:      Defendant objects to this interrogatory's asseftion of the terms ,,control,
"possession" as they assume legal conctusionl.                                           or


18'    Please describe in detail any-wamings or signals, either written
                                                                          or oral, given by
       the Defendants to the Plaintitf or othdrs wrro-mignl o" ,pon liie premises,
                                                                                    prior to
       the alleged occunence.

ANSWER: Defendant objects to this interrogatory as overly broad, burdensome,
                                                                             and
              not reasonably limited in time and scope.


i9'    Pleesc siatc whdt pr€eaufiOns, if ahy, were iaken by you
                                                                or any ageni or empioyee
       of the Defendant on the date of, and prior to the Plaintiff's
                                                                     atiegeo occurrence to
       prevent injuries.

ANSWER: Defendant obiects to this interrogatory as overty broad,
                                                                 burdensome, and
             as iloi reasonably limited ln timc end seopc.

20.    Do you have any information tending to indicate:

             (a)     That any plaintitf was, within the five years immediately prior
                                                                                      to the
                     occuirence, confined in a hospltai anilor eiiftic, treeted by
                                                                                           e
                     physician and/or other health professional, or x-rayed
                                                                             for any ,"".on
                    other than personal injury? lf so, state each plaintiff so involved,
                                                                                         the
                    name and address of each such hospital and/or clinic, physician,
                    technician and/or other health care professionat, the approximate


                                             5
                       date of such confinement or service and state the reason for
                                                                                    such
                       confinement or seruice.

                (b)    That any plaintiff has euffered any serious pe.rsona! injury and/or
                       illness prior to the date of the occurrence? lf so, state the name
                                                                                          of
                       each plaintiff so involved and state when, where and how he or
                                                                                        she
                       was injured and/or ill and describe the injuries and/or iltness suffered;

               (c)     Thai any piaintitr has suffered any serious personat injury and/or
                       illness since the date of the occurrence? lf so, state the name
                                                                                       of
                      each plaintitf so involved and state when, where and how he or she
                      was injured and/or illand describe tfe inluries and/or illness
                                                                                     suffered;

               (d)    That any plaintiff has ever filed other suit for his or her own personal
                      injuries? lf so, state the name of each plaintitf so invotved and
                                                                                           state
                      the court and caption in which fiied, the yearfiled, the tifle and
                                                                                         docket
                      number of the case.
A!',ITWER:

    (a) None other than what has been provided
                                               by plaintiff,s counsel.

    (b) Plaintiff was in an MVA on October 7, 1993
                                                     and admitted to the hospital for neck
        pain. she submitted her craim to Ailstate rnsurance.

   (c) None other than what has been provided by plaintiff,s
                                                             counsel.

(d) Defendant has notiee of othcr elaims:
       (i) October 1,2AOT
       commercial GL
       carrier: State Farm
       claim #19Bi27A414
       lnsured: John Tarchala
      injury: bronchitis/allergic reaction to dust

       (ii) August 2,1997
       med pay/homeowners
      carrier: American States lns Co
      claim #SS90101148001
      lnsured: Bensenvilte park District
      injury: soft tissue left foot

      (iii) October 11, 1998
      commercial GL


                                             6
         carrier: Broadspire
         claim #565049900
         lnsured: Sears Roebuck & Co
         injury: upper respiratcry infection


 21'     Were any photographs, movies and/or videotapes taken of the scene
                                                                           of the
         occurrence or of the persons involved? lf so, state the date or dates
                                                                               on which such
         photograpfis, movies and/or videotepes w€re iaken, ihe
                                                                   subject ih6r€6f, who now
         has custody of them, and the name, address, and occupation
                                                                         and employer of the
         person taking them.

 ANSWEH:       Yes, there are videos from August 13, za1;.The Target Ap Team
                                                                                 Member
 who pefrncieci with vide6 is Ecidic G6mez, who ean be reacheci thiough
                                                                             Dei6nciant,s
 undersigned counsel. Two photographs were taken of the front
                                                                  entranceway and the
 Target attorney has custody of the video and the photographs.
                                                               Target is the employer.

 22'     Have vou (or has anyone acting on your behalf) had any
                                                                    conversations with anv
         person at any time with regard to the manner in
                                                         which the occurence complained
        of occurred, or have you overheard any statements made by any person
                                                                                      at any
        time with regard to the injuries complained of by plaintitf or
                                                                       ih" manner in which
        the occurrence complained of occurred? tf the answer to this
                                                                          interrogatory is in
        ffic affii'mativ-6, stat€ the iollowing:

               (a)   The date or dates of such conversation and/or statements;
               (b)   The prace of such conversation and/or statements;
               (c)   All persons present for the conversations andor statements;
               (d)   The matters and things stated by the person in the conversations
                     and/or statement;
              (e)    Whether the conversation was oral, written and/or recorded;
                                                                                 and
              (f)    Who has possession of the statement if written and/or recorded.

ANSWER: Objection, the nature of these conversations occurred
                                                              with                  Target,s
attorneys and is protected by attorney_client privilege.

23'    List the names and last known addresses of all other persons
                                                                         (other than yourself
       and persons hereiofore ifsted or speeffiealfy exeludetljrufio
                                                                     hiivc imowtecige 6f thc
       facts of said occurrence or of the injuries and damages
                                                                   following therefrom, and
       whether they are currentry emproyees of the Defendant.

ANSWER:       None at this time. rnvestigation continues.



                                               7
  24'    Do you have statements from any witness
                                                      other than yourself or, if a corporation,
         of anyone other than an otficer, director,
                                                    managing agent or foreman? lf so, give
         the name and last known address of each
                                                    such witness, the date of said statement
         and state whether such statement was
                                                 written or orar.

                 None other than the handwritten statement
 ffiffi::                                                  by rhe ptaintiff. tnvestigarion



 25.                                     of afl owners affiliated with the entity TARGET
         IH:j::J,*:r,,y ,"19l,"::
         :"""T:H]:Ll111,ls
         agent,
                                      th: type of entity, *n"n it **'"-"0,'inl
                principalplace of irnvestments, and name
                                                            and address
                                                                                 ffi;:;
                                                                            of the accountant for
        said entity.

ANSWER: Defendant objects to this interrogatory
                                                as overly              broad, burdensome, and
as not reasonably limited in time and scope.

26.     Does TARGET coRpoRATroN have
                                     an ownership, property management
        interest, orany'oiher affiiiatioii with ihe froni enirance
                                                                   area of the faciiity as alleged
        in the Plaintiff's complaint. lf so, describe
                                                         the interest, when it was established,
        and the individuals within the organization
                                                          that have knowledge of the facts as
        alleged in plaintiff,s complaint.

ANSWER: Defendant objects to this inte'ogatory
                                               as overly    broad, burdensome, and
as not reasonably limited in time and scopel
                                             wit'hout waiving said objection, Target
corporation  owns and manages the front enirance
                                                 area of the facirity.




                                              I
                                                         Respectfully Submitted,

                                                     TARGET CORPQRATION



                                                     /s/ Eileen M. Letts
                                                     Eileen M. Letts




Eileen M. Letts
Joelle h{. Shabat
GREENE AND LETTS
55 West Monroe Street
Suite 600
Chicago, lL 00609
312-846-1100

XITARGET coRPoMTIoMBBAIuA'0158'00019\DlscovER'tt0&0Gi5
                                                           Targets Answers ro tntenogatories.docx




                                             I
  STATH OF MTNNESOTA t
                                )     SS.
  couNTY oF HENNEPTN            )



 William Thom, Senior Paralegal of T21961 C+rpOrate $e.rrriees, lne., after
                                                                            being d,*ty
 sworn on oath, states that he is an authorized srgnatory of Target Corporation,
                                                                                          a
 Defendant in the above-entitled cause, and that he verifies the foregoing
                                                                           Oefend*n(
 Target Corporation's Answers fo Plarntiffs lnterrogatones and on
                                                                      behalf      of   said
 Detendant and is duly authorized to do so, that certm of the matters
                                                                           st*ted in the
foregoing Defendant Target Corporafian's Answe rs to Ptaintiffs lntorrogafones
                                                                                  are not
wtthtn the personal knowledge of signatory and that signatory ls informed
                                                                            that there rs
no officer or Managing Agent of the Defendant who has personal knowledge
                                                                                 of such
matters; that the facts stated in said Answers have been assembled
                                                                         by authorrzed
ernployees and counsel of Defendant, and signatory is informed
                                                                that the facts stated rn
sard Answers are true and correct^




                                                      Senror Paralegal
                                                      Target Corporation

$ubscriped and sworn to hefore nre
thts*"!.,_ tlay of iil f"i**.;r r-"-.. _*_-.*, 2015


 -  i i'('r"r- ,/{ i)' ,', ,. ,t rl    (.",.
Notary Public




                                                                    tr(h;J.'' *'$*'
                                                                                                   REEEIVHD
                                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN OISTRICT OF           IILII{OIS                       FIB 0 1 8017
                                              EASTERN DIVISION
                                                                                            ^   _ TH0trrAs o. BRU"mil!
CHRISTINE BRAMA                                                                            cLEm(, u.s. DtsTRtcT       counr
                   Plaintiff,                                Case No.: 14-CV-06098


                                                             District Judge:
         Vs.                                                 Honorable Marvin      E.   Aspen



TARGET CORPORATION,


                   Defendant.

PI.AINTIFF'S (REVISED 1R7.1} REPLY IN SUPPORT OF HER MOTION FOR SUMMARY TUDGMENT


         NOW COMES Plaintiff, Christine Brama, filing pro se and pursuant to Local Rule 56.1 of

the lllinois District Court Rules for the Northern District of lllinois, submits her Reply in

Support of Her Motion for Summary Judgment and in support states as follows:

                                            TABLE OF CONTENTS


ARGUMENT- l. through Vll.:                                                              Pages 3    thru 23

   I.          DEFEND.ANYS RESPONSE FAILS TO COMPLY
                   wtTH LOCAL RULE 55.Ub)
                   a. (Fact #6), b. lFacttATl, c. (Fact *481, d. (Fact fi49)
                   e. (Fact #50), f. (Fact #51), g. {Fact #52}, h. (Fact #53},
                        i. (Fact#5a).                                                   Page 3


   II.         DEFENDANTS DISAGREEMENTWITH
                  PISINTIFF'S STATEMENT OF FACTS
                  i.(Fact #5), ii. (Fact #7)                                            Page 3
                  iii. (Fact #8), iv. (Fact #9), v. (Fact #10), vi. (Faa #11)
                  vii. (Fact #12)                                                       Papc 4
                  viii. (Fact f13), ix. (Faa #14), x. (Fact #15)                        Page 5
                  xi. (Fact #17), xii. (Fact #18), xiii. (Fact #19)
                  xiv. (Fact #20), xv. (Fact #21)                                       Page 5,7
                  xvi. (Fact #22), xvii. (Fact #23), xviii. (Fact #24),
                   xix. (Fact #25)                                                      .D;aa'7
                                                                                          vbv,rv   I
                   xx. Fact *771,n<i. {Fact #29}                                        Page 8



                                                                                        ahi(ir eA
                   )o(ii.(Fact *30), xxiii. (Faa #31), uiv. (Faa #32)       Page   9
                   xxv. (Fact #33), xxvi. (Fact f!14), nvii. (Fact f35)     Page   10
                   xxviii. (Fact #36), xxix. (Fact #37), ru<. {Fa* #38)     Page   11
                   xxxi. (Fact f39i, m<ii. {Faa #4oi                        Fage   12
                   xuiii. (Fact *t41), xniv. (Fact lt42)                    Page 13
                   xxxv. (Fact tf46), xxxvi. (Faa tf47)                     Page 14
                   ruxvii. (Faa #50)                                        Page 15
    III.        PLAINTIFF HAS DEMONSTRATED PROXIMATE CAUSE
                   WITH PROPER EVIDENCE SUBMITTED                           Page 15,16,17
    IV.         DEFENDANT'S WILLFUL AND WANTON MISCONDUCT                   Page L7,18,19
    V.          DEFENDANT HAD ACTUAL NOTICE                                 Page 19,2Q21,22
    VI.         TARGETS DUTY WAS TO EXERCISE ORDINARY CARE AND
                   TARGET BREACHED THAT DUWTO PIAINTIFF,
                   A BUSINESS INVITEE (Faa #5)                              Page22,23
    vll.        coNclusroN                                                  Page 23

                                            TAB|"E OF AUTHOS|TIFS
Caseq
Lough y ENSF Ry. Co., 988 N.E. 2d, 7A90, 1094-95
        (tLL.  App. ct.2013)                                                Page 15
Coffee v. Menard, lnc., No. 73 C 2726, 2015 WL 399049, ot *4
         (N.D. lll. Morch 25, 2075)                                         Page 16,17
 Adkins v. Sorah Bush Lincoln Health Ctr., SlM N,E. Zd, 73A, lg4
         (ilt.1e8e)                                                         Page   1"7
 Estate of Burns v. Williomson, No. ll-CViOZA, ZOls
         WL /U65088, ot *12 (C.D. lll. tuly 21, 2OtS)                       Page 17
Kirvvan v, Lincolnshire-Riverwoods Fire prot. Dist. Sll N.E. Zd,
         7259, UA \il. App.Ct.2004)                                         Page 17
Reed v. Wal-Mort Stores,lnc.700 N.E. 2d, ZlZ, 275
        (tll. App. Ct. 1998)                                                Page 19,21,22,23'
Pavlikv. Wal-Mort Stores, tnc. 323 tll. App. 3d, 106A 7SS N.E.2d,
        7OO7 Fst Dist.20o7)                                                Page 20,21,22
Vojos vs. K-Mart Corp. i72 tll. App. 3d,544,727 N.E. Zd, 397
        (sh Dist. zooo)                                                    Page20,22
Krebs v. Volley Boptist Church, lnc., No. 2-14-0243, ZOl4 WL
        4942337, AT *5 (lll. App. &. Act. t,2014)                          Page2l,23
Zuppardiv. Wol-Mort Stores, tnc. TZO F. jd,644, Ag (f, Circ. 2OL4)         Page22
Donoho v. O'Connell's, lnc., L48 N.E. Zd,4J4, tWl (ttl. lg5g)              Page 23
Piotrowskiv. Menord, lnc. No. 73 C 5S7Z, Z0l5 WL 5139415, ot *3
        (N.D. lll. August 37,2015)                                         Page 23

CHICAGO MUNICIPAL CODE
City of Chicago Municipal Code 511-16-020, Chapter 1g-29-700              Page 16,17,L9,22
                                                  ARGUMETTIT


                   DEFENDANTS RESPONSE FAI|sTO COMPLYWITH IOCAL RULE 56.1(b}


             Local Rule 56.1(b) requires that Defendant, as the non-moving part% respond to each

 numbered paragraph in Plaintiffs 55.1(aX3) Statement of Undisputed Material Facts.              LR


 56.1(bX3) and to admit or deny/dispute Plaintiffs statement. Defendant has not complied

with this requirement in the following:

       a.   At #5 Defendant neither admits nor denies fact #5.

       b. At fact #47, Defendant omits numbering it as #47.

      c.    Defendant incorrectly lists fact #48 as "47" and "admit''to content of fact #49.

      d.    Defendant incorrectly lists Plaintiffs fact f49 as "b I a n k", and "admit'to correct

content of #49.
   e. Defendant incorrectly lists Plaintiffs fact #50 as n#&o and "deny content of #50.

      f.    Defendant incorrectly lists Plaintiffs fact #51 as "*49'and oadmif content of f51.

      g.    Defendant incorrectly lists Plaintiffs fact f52 as "#5Oo   and'admit'to content of #52.
      h,    Defendant ineorreetly lists Plaintiffs fact #53 as "#5L"   and'admif'to content of #53.
      i.    Defendant incorrectly lists Plaintiffs fact #54 as"52" and "admit'to content of #54.

            ll.      DETENDANTS DEAGREEMENTWTT{ pLAtNTtFpS STATEMENT OF FACTS

      i.    Defendant neither admits nor denies fact     f6.   This fact shows that as she shopped, paid

for groceries, Defendant had plenty of time before Plaintiff re-entered store for a refund to put

rubber mats, cones, signs of caution warning customers that the entrance was slippery.

      ii.         Defendant denies fac,t#7 as irrelevant and imrnaterial but does not deny the validity

of   it. lt is relevant that it rained a lot before Plaintiff got to the bus stop.   Defendant had

Constructive Notice to put rubber mats, cones, signs warning customers entrance was slippery.
    iii.    Defendant denies fact #8 and claiming it's irrelevant and not material, but do not

deny the validity of fact #8. Plaintiff disagrees. Target committed a consurner frauci by charging

Plaintiff regular price for an advertised sale item. lF Plaintiff was not overcharged on this sale

item by Target, she would not have re-entered store for a refund and therefore would not have

fallen and sustained muhiple injuries.

    iv.     Defendant denies fact *f9 and incorrectly quotes Plaintiff's 4-page Complaint of

8l2Ll72 as "8|LULZ". Also,         see Poge 2,   at ll9, Plaintiffs Stotement of undisputed Facts which

Plaintiff clearly guotes from her 8l2Lh2 4-page Complaint, which she cites correctly with the

correct date of the complaint, is obviously not the Complaint at Law Defendant suggests it is

then denies   it."   ln her 8/2L/L2 4-page Complain! Plaintiff states: "l quickly scanned the

entryway up and down with my eyes and everything seemed ok. As I stepped inside onto the

floor with my right foot, my right foot slipped on something very very slippery, slipping to the

left, knocking toward my left foot and I started to fall." Plointiffs 4-page S/21/12 Comploint

page 7, para 2, lines 1-6;   Ex.   5.   Plaintiffs daughter's witness statement,   Ex. 5, was   additional

evidence, and was cited to the record from the S/21/12 4-poge Comploint, and should be

admissible, competent evidence to be considered by the Court for a Summary Judgment ruling.

   v.      Defendant denies fact #10, which Plaintiff refers to in her -page handwritten

Complaint, as "irrelevant and not material" but they do not deny the validity of fact #10.

    vi.     Defendant denies fact #11 and incorrectly quotes Plaintiff as sa,ving "8!L2h2

Document'' which Plaintiff clearly states 8l2L/L2 Complaint. See Poge 3, Plointiff's Statement

of Undisputed Focts. Defendant claims it's irrelevant, immaterial but does not deny its validity.

   vii.    Defendant denies fact #12 claiming it's not material or relevant but does not deny
 the validity of fact *L2. "After hitting her right knee on the ground, Plaintiffs head and neck

 went forward, then sharply back. Plaintiff cioes not remember hitting her head."                Ex. C,   p. i32,

 Lines 77-24; Ex. C, p.57, 77-78.

     viii.    At #13, Defendant denies, and omits "812L/12" Plaintiffs Complaint then

 untruthfully states: "Plaintiff never stated that she felt water coming up from under the

 carpeting." Plaintiff disagrees: At #13, Plaintiff states: "Plaintiff smetled a strong odor of sewer,

 as if she were lying on      top of a sewer, and felt water coming up from under the carpeting and

 worried that her wounded knee was soaking in that sewer-smelling tiquid, and about her

 allergies." This is verified in Plaintiffs 8/21/12, 4-page Comploint, (8 days ofter the occident) p.

1, pora. 3, first 3 lines and lost   4 sentences.   Ex. C   p. 67,   lines 27-22;   p.63lines 76-20. Four

years after accident, at 3/16/15 Deposition, Defendant asked Plaintiff: "And flooded,
                                                                                      what do

you mean by flooded? I have mv own definition. but I want vours." Plaintiff gave her
                                                                                     a

"definition" of "flooding" at first, then showed her by motioning with her hands as if

she was on the ground saying, "gornglite this and water is coming up from underneath.
                                                                                      that,s

flooding."   Ex. C, Poge 63, lines    5-7.   Fact #13 should be considered          for Summary Judgment.

    ix.      At#   1,4,   Defendant denies Plaintiffs statement claiming it's not relevant or material,

but does not deny the validity of fact #14 in which she testified to and wrote in her             glzutz
Complaint that she screamed after she hit her right knee. A guard is seen immediately

running toward her in Surveillance Video and stands above her head on the ground.

    x.       Defendant denies fact #16 claiming the video does not establish that plaintiff hit her

head. Plaintiff disagrees. There are 2 views of the video and the video in the vestibute clearly

shows Plaintiff hitting her head.
      xi.      Defendant denies fact #t7, saying it's irrelevant and immaterial, but does not deny

 the validity of fact #17. Plaintiff anci her daughterwatched video for first time and saw she

 hit her head which is cited to the record from Deposition and a witness statement provided.             Ex.


 5.   Defendant claims statement made to her by Dr. Salta is irrelevant and "hearsay'', atthough

 Plaintiff testified to that fact at the Deposition, and cited it to the record at fact #17.

      xii.    Defendant denies fact #18 is material or relevant and claims "the allegations

 plaintiff asserts here are highly inconsistent with the video in question".

      xiii.    Defendant denies fact #19. Plaintiff disagrees: Defendant Target's Vestibule

Surveillance Video clearly shows Defendant's employees have total control of the entrance on

their property and total control of an injured Plaintiff, along with an unidentified person who

may be a Target employee. Plaintiff was in no danger of getting hit by a train, a bus or a car,

yet Target employees knowing an ambulance was on the way, hurriedly get rid of ptaintiff out

of the entrance so other customers would not witness the accident and for a Target employee

to take pictures.

      xiv.    Defendant denies fact #20, claiming "the allegations plaintiff asserts here are highly

inconsistent with the video" and it's not material or relevant'. Ptaintiff disagrees. The vestibule

surveillance video shows clearly the yanking the dropping of plaintiff and yanking her back up

and captures Plaintiffs glasses protruding outward to one side as she testified to it viewing

video at Deposition. lt's relevant to show how her nose was re-broken after hitting her head.

      xr/.    Defendant denies fact f21 claiming it is irrelevant and not material. Defendant does

not deny the validity of fact #21. "After Plaintiff was yanked up, Plaintiff exclaimed,     ,,1,m
                                                                                                    so

embarrassed! For a $1.49 I nearly killed myself!"    '?ll   my frozen foods are going to defrost.,,
 Had Target not committed a consurner fraud by charging full price on an advertised sale item,


 Plaintiff would not have re-entered the store for the rerunci or feit embarrassment that

 she re-entered the store for it and nearly killed herself by stepping unknowingly onto a

 deceivingly sewer flooded floor and acknowledged in her 4-page 8/21/12 Comploint page 3 ot

 7); and page 2 para 7, and should be considered for summary Judgment ruring.

    xvi.     Defendant denies tact.#22 saying it's irrelevant and not material. Defendant does

 not deny the validity of fact *22 astestified at Deposition. At #22 Plaintiff states: "With shocks

 running down her back into the right side of her head, as she tried to straighten out...', ifs a fact

that Defendant allowed this yanking of a seriously injured Plaintiff, for the sake of getting her

out of the entrance, causing more physical damage to her.

    xvii.    Defendant denies fact #23 stating that it "contains inadmissible hearsay'' "not

supported by any written statement that has been showi-r to the decisiorr makers" and is

"immaterial". Plaintiff states: "After plaintiff was up off the ground, a Target employee

manager, Valerie told Plaintiffthat they called an ambulance and it was on its way to the store.,,

Plaintiff clearly states this in her S|ZUL2 4-page handwritten Complaint p. 2, poro 2,    7i
sentence and testified to at the Deposition.

    xviii.   Defendant denies fac.#24 claiming these facts are not materiat or relevant, but does

not deny the validity of the fact that "City of Chicago Police Department Event euery lists the

call for an ambulance was place at "L4:5s:32", or 2:55:32pm on August L3, zaL2. Ex. 6.,

   xix.      Defendant denies fact #25 claiming it's not relevant or materiat, but do not denythe

validity of act #25. Plaintiff testified, Target employee security guard, knowing an ambulance

was called should never have yanked Plaintiff up like that with an unidentified person, probably
 a customer, she   felt de-dignified from the yanking because they didn't know what her injuries

 were from the fall; caused more injuries to her; EMTs would not be abie to property assess

 the situation, as she was sitting on the bench when they arrived. Plaintiff cited

 all to the record accordingly and this fact should be considered for Summary Judgment.

    xx.     Defendant denies fac"#27 claiming it is irrelevant and not material, also that it

 is "inadmissible hearsat/' "not supported by any written statement that has been shown

 to the decision makers and should not be considered by the court in consideration of      a


 summary judgment ruling." Plaintiff disagrees. Plaintiff verifies this statement in her

 handwritten 4-page 8/21/12 Comploint page 2, paro. 2, ond 5 and cites according to the record

of the Deposition at fact #27: "Target's Manager, Valerie, tried over and over again to deter

 Plaintiff from going to the Emergency Room with EMTs, even in front of the EMTs as they rolled

their eyes at me e'Jery tinre she would say: "You could refuse to go with them to the ER.' "f!l

have someone replace all your groceries for you, then you could go home. you don't have to go

with the ambulance." 'You could refuse the ambulance, you don't have to go with EMTs.,'

S/21/12 Comploint poge 2, paro 6.

    roti.   Defendant denies fact #29 claiming it's not material or relevant and contains

inadmissible hearsay''. Plaintiff disagrees. She does not need testimony from the E.R. doctor

as Defendant suggests, since Tetanus/Diphtheria shots are given for a contaminated substance

absorbing/contaminating into a cut/skln. Plaintiff wearing pants, suffered a srnall cut that bled,

the pants were not torn and nothing but fitthy sewer smelling water penetrated them

causing a rash to form all around knee. Ex. C, p. 164, lines 6-9. Attoched is a copy of the E.R. bitt


for the Tetanus shot,   Ex-   #75 ond #75o. tn Plointiffs 4-poge hondwritten 8/21/12 Camploint,
 fhe EMT states to her: 'Your injured knee was soaking in that floor from God knows what was

 in there, and you need to have it checked." This is an important fact thai shoulci be consideretJ

 for Summary Judgment.

     xxii. Defendant       denies fact #30 as irrelevant, not material and hearsay not supported by

 any written statements that have been shown to the decision makers." plaintiff disagrees.

 Plaintiffs handwritten 4-page 8/21/12 Complaint states how the right side of her head was

 in pain, Poge 7, porograph 2, lost sentence, page 2, paro. 6 and testified to this at Deposition,

 Ex. C,   p. 769 lines 18-24;   Ex. C,   p. I70,lines 7-5.

     xxiii.    Defendant denies fact #31 as "inadmissible hearsay which is not supported by any

written statements that have been shown to the decision makers". Plaintiff disagrees. plaintiff

submitted to the Court her Undisputed Facts Statement with a witness statement from her

daughter, who knew the specifics of Plaintiffs accident since 8/L3/12, and of the Security

Guard saying: "l knew this was gonna happen one day, because that entrance always floods

when it rains." Plaintiffs daughter was one of many people trying to figure out where the

sewer smelling flooding was coming from and the guard's statement inferring there was a

sewer in the entrance. This fact should be considered for Summary Judgment.

    xxiv.     Defendant denies fac.*32 claiming and incorrectly "this statement retates to the

alleged condition of the premises over a year after incident occurred is not relevant at alt as

to what the facts and circumstances were in August ol 2O12.'plaintiff disagrees. glL3lt1to

end of July 2013 is NOT "over" a year as Defendant claims. tt's under a year that plaintiff and

her daughter discovered and witnessed the puckered up carpeting with an imprint of a sewer

protruding in the middle of the entrance under wall-to-wallcarpeting. lt is very relevant as it
 does show how the constant sewer smelling flooding from undemeath the carpeting Plaintiff


 experienced on8lt3i12, caused extensive damage by puckering up itre entrance fioors. An

 important material fact that should be considered for Summary Judgment ruling.

     )ou.    Defendant denies fact #33 untruthfully claiming'This statement was made over a

year-after the incident occurred is not relevant at all as to what the facts and circumstances

were in August of 20t2." Plaintiff states: "Plaintiff testified that there is a sewer in

the middle of the entrance floor, but did not see it at the time of fall, (Ex. c, p. 741,   Lines   lS-17);

only that the guard inferred to a sewer (Ex. C p. 773, P. 2-5, p. 747, Lines 2A-2i) being in the

entrance by angrily stating "l knew this was gonna happen one day, (Ex. C p.       l4l,   za-24 ond p.

742, Lines 7-2) because that entrance always floods". Ex. C p. 772, lines 78-24 and p. lZ3, lines

7-5; Ex.   5.'   Defendant Security Guard made this statement to Plaintiff on day of accident on

SlL3l72, (ot     fod   #37 and fact #32) - lpJ "over a year after the incident occurred" as Defendant

incorrectly states. Alsq the discovery of the sewer was made at the end of July ,2A!3. glt3-L2

day of accident     to7l29lt3    is undqr a year when sewer was discovered and should be

considered for Summarv Judgment ruling.

    xxvi.    Defendant denies fact #34 claiming it's not material or relevant, but do not deny the

validity of fact #34, which states: "Plaintiff told Valerie, manager, she saw her foot step over the

threshold and onto the entrance floor and also states that in her 8/21/12 Comploint p.         l,   pora.

2,line 3; Ex. 5.'

    luvii.   Defendant denies fact #35 claiming it's irrelevant and immaterial and "heresay not

supported by any written statements that have been shown to the decision makers". plaintiff

disagrees. Fact #35 states: "As Plaintiff testified, Tar6et's manager, Valerie insinuated, ,'Are

                                                    10
 you sure, maybe you slipped on the threshold because that's real slippery." Other Target

 women employees chimed in, yeah, you could killyourself on that!" This statement is verified in

 Plaintiffs &page handwritten 8/2tlL2 Complaint p. 3, para. 1, and testified at Deposition and

 cited accordingly at fact #35 and should be considered for summary Judgment.

     xxviii. Defendant denies fact f36, claiming it is not material or relevant, but do not deny

 the validity of fact #36 which states: "After the fall Plaintiff asked a Target employee, Valerie to

 check the entrance floor, worrying someone else might get             hurt." Verified in her 4-poge

 8/21/12 Camploint p. 2, last f paragroph     lines   2-5;   Ex. C,   p. 749 tines j-24. plaintiff   had the

 presence of mind to make sure there was nothing there on 8/L3/L2 but a sewer smelling flood

floor and should be considered for Summary Judgment ruling.

    xxix.   Defendant denies fact #37 that the "condition of a threshold four years after the

incident occurred is not relevant''. Plaintiff disagrees. "Plaintiff went to the Target store on

5/2ULG (4 years later) and discovered that the slippery threshold she brought to Target,s

attention 8/27/77 was never replaced since the 8113/tZ accident. Ex.2l." She brought

this to Targefs attention in her 4-page S/21/12 Comploint p. i, paro.I, and it's very retevant to

show Target doesn't take complaints about hazardous conditions seriousty because it's the

exact same un-treaded threshold that was there on B/tz/L2 day of accident.

    xxx. Defendant denies fact #38 as "highly inconsistent with the video in question,';
information contained in this alleged statement is not material or relevant". Plaintiff disagrees.

It happened. "As Plaintiff tried to testify to this at the Deposition, on Target's Surveillance

Video, six minutes before Plaintiff falls, a man is shown tripping/stipping on the threshold, he

jumps up very high to break his fall, lands, and looks to have sprained his ankte and is seen

                                                 Ll
 limping then continues into store." Defendant suggested at Deposition that she was the only

 cne that fel!the day of accident, which is not true, Ex.            C,   p. 255,lines 22-24 and p. 2SG,

 lines 5-9. Targe(s Surveillance Video ot 2:48:lOpM.


     t<n<i. Defendant denies fact #39: "Plaintifftestified that               because the entrance floor was

 flooded from underneath, a hydroplane formed between the flooded carpeting and her right

 foot causing her to slip and fall. Ex. C p. fia fines 23-24, p. 79s, line              l; Ex. C p. lg4, lines l&
 72-" Delendant denies this statement saying Plaintiff says in 4-page handwritten document

 that "her right foot slipped on something very very slippeq/'. Plaintiff disagrees with

 Defendant's denialand incorrect interpretation. ln her 4-page Comptaint, Plaintiff is describing

 "right foot slipped on something very very slippery''' as what she felt as she stepped into the

entrance and that should be obvious to anyone who reads it, since she didn't know she was

steoping onto a deceivingly sewer flooded entrance               floor. Plaintiff   made very ctear at the

Deposition over and over and over again that the sewer flooded entrance floor caused a

hydroplane to form causing Plaintiffs accident and that was the "foreign substance,,                   .   (Ex. C, p.

67, lines 18-22.;   p. 63, lines r6-2a;   Ex. c,   g. 163, lines 16-24 and p. 164, lines l-9) inher 4-poge

8/27/72 Comploint, p. 7, poro     3,   first 3   lines   and lost 4 sentences. plaintiffs fact #39

should be considered for Summary Judgment ruling.

    xxxii-   Defendant denies fact      fi210   that states: "Plaintiff testified entrance was in a bad

condition, carpeting was well-worn, balding (Ex.C p. 767, tines 2-3) and flooded, but stitt

avowed that the flooded carpeting caused a hydropla ne (Ex. C, p,                l9i,   7-9; Ex.I3l which was

the cause of her fall." Ex. C, p. 794, lines 23-24; p. 795, Line 7; p. T68 lines 6-g); Ex. B, plointiffs

8/21/12 Comploint p. 7, pora 3, first 3lines and lost 4 sentences; Ex. 13.' Defendant denies this
statement saying Plaintiff says in 4-page handwritten document that "her right foot slipped on

something very very slippeq/. Plaintiff disagrees with Defendant's cienial anri incorrect

interpretation. ln her 4-page Complaint, Plaintiff       is describing   what she felt as she stepped into

the entrance and that should be obvious to anyone who reads it, since she didn't know she was

stepping onto a deceivingly flooded entrance floor. Plaintiff made very clear at the Deposition

over and over again that the sewer flooded entrance floor caused a hydroplane to form causing

Plaintiffs accident   l,Ex-   c, p.67, lines 78-22; p.63, lines 76-20; Ex. C, p. 763, lines 7G24 ond p,

764, lines 1-9) in her 4-page 8/21fi2 Comploint p. 7, paro 3, first 3 lines and last 4 sentences

ond should be considered for Summary Judgment.

    tocxiii. Defendant denies fact #41saying it is irrelevant and not material, but does not deny

the validity of the statement. Memorizing Valerie's name, and that she was a manager was very

important, and should be very relevant to this Court to show that Plaintiff was paying attention

to allthat was being said.

   xxxiv. Defendant denies fac. #42 stating "This condition of the area a year after the

incident occurred is not relevant at all as to what the facts and circumstances which plaintiff

claims caused her to fall in August of 2CI1,2." Plaintiff disagrees. Not even 1 year later, on

&lLlL3 (puckered floors discovered on 7 /29/L3 with her daughter) Plaintiff took these pictures

of the puckered up entrance floor with an imprint of a sewer protruding from underneath, are

identified fingerprints so-to-speak of fingerprints so-to-speak found on 8l13lt2 day of accident,

of the strong sewer odor, the sewer smelling water coming up from under the carpeting,

eonfirmed in Plaintiffs 4-page 9|LULZ Complaint; also confirms the Security Guard's statement

".,.The entrance always floods when it rains!" inferring a sewer was in entrance. These
 pictures are relevant and should be considered undisputed evidence for Summary Judgment.

       xxxv.   Defendant denies fact #45 claiming "As previously stated, A wet floor sign is seen in

 the video." Plaintiff disagrees. Plaintiff states: "As Plaintiff testified at Deposition, and in her

 $lLL/tZ Complaint, (Ex. B, p. 3 ot 2/.        No signage of Caution Wet Floors", or cones or rubber

mats were in the entrance to warn customers coming in that the floor was wet, before the

incident and there should have been. Ex. Torget's Surueillonce video; Photos,                   Ex. C   P.2SS, Lines

72-27;   Ex. 8,   p. 3 at (2)." The "wet floor sign seen in the video" Defendant refers to has nothing

to do with the entrance where Plaintiff fell and is way beyond the entrance's                  2nd   set of doors

and already inside the store where the tile begins and is nowhere near or in the entrance itself.

Defendant's denialto fact #45 completely contradicts their "admit" to fact #49 that says ',No,,

team members placed cones or warned others of the condition" they also omit to list it as #49.

(See   Torge(s Response to Plaintiffs Local Rute 56.7 Poge 16). This material fact should be

considered for Summary Judgment.

    xxxvi. At fact #47, Defendant omits nurnbering it as #47 and denies Plaintiffs statement

saying: "As previously stated, A wet floor sign is seen in the video." Plaintiff disagrees.

Plaintiffs tact#47 reads: "Nq signage of 'Caution Wet Floors", or cones or rubber mats were

placed in the entrance to warn customers coming in that the floor was wet, after the incident."

Ex. Target's   surueillonce video;   Ex. c,   p. zss,   g-zl,   Ex. B,   plointiffs g/21/lz comploint.,

The "wet floor sign seen in the video" Defendant is referring to has nothing to do with

the entrance where Plaintiff fell and is way beyond the entrance's                2nd   set of doors and already

inside the store where the tile begins and is nowhere near or in the entrance itself. Also,

Defendant's denial of *47 completely contradicts their "admit" to fact #49 that says ,,No,, team
members placed cones or warned others of the condition", and they also omit to list it as #49,

and leave it blank, {See Torget's Response to Plointiffs Local Rule 56.7 Page 161.

This material fact should be considered by the Court for Summary Judgment.

    xxxvii. Defendant incorrectly lists Plaintiffs fact #50   as   '#48" (Defendant's   Response   to

Plaintiffs Rule 56.7 Summary Judgment Page 17) and "deny''content of fact #5Q that Plaintiffs

injuries are not material or relevant but do not deny the validity of fact #50.

           The above facts stated by Plaintiff in her Motion for Summary Judgment are

taken from the record, cited accordingly and additional proof of evidentiary photos and a

witness statement, Target's own Surveillance Video is provided accordingly. Defendant's

denials are untruthful. contradictory.

    ilt.      PIAINTIFF HAS DEMONSTRATED PROXIMATE CAUSE WITH PROPER EVTDENCE
              SUBMITTED

    To establish liability under lffinois law, a plaintiff must "prove a causalconnection between


the injury and the event at issue." Lough v   BNSF Ry.   Co.,988 N.E. 2d 7090, 1094-95 (tlt. App. Ct.

2013) "Evidence of proximate cause must not be contingent, speculative or merely possible, but

that there must be such degree of probability   as   to amount to a reasonable certainty that such

causal connection exists." Thus, proximate cause exists only "when there is a reasonable

certainty that the defendant's acts caused the injury. The proximate cause has been

demonstrated by Plaintiffthroughout the entire Deposition, in her 8/21/1.24-page complaint

and in her Memorandum of Law Statement that the sewer smelling flooded entrance caused a

hydroplane to form causing Plaintiff to slip and fall and sustain multiple injuries that will never

heal, submitting to the Court evidentiary photos (Ex. #73 ond 74), cited properly to the record



                                                 1.5
of the Deposition, (Ex. C) and in her 8/27/72 Comploint and a Witness Statement,                Ex. 5.


           Plaintiff has shown that the sewer smelling flooded floor caused her fall on 8lL3lL2,in

her 4-page Sl2tlL}Complaint, "l felt I was lying on top of a flooded sewel' {8/21/12 4'poge

Complaint Poge 7, paro 3, last sentence); "As I lay there, filthy, smelly liquid was swooshing

about   Yz"   at more from the floor. soaking into my skin and my wounded knee. That's way too

much liquid on any entryway floor, carpeted or not." (8/21/12 4-page Comploint Page 7, pora

3, 7ot 4   tines);   'lfelt   so dirty, a   total mess, as if I emerged from soaking in a sewer." (8/2U12 4-

poge Comploint Poge 2, poro 4 lost 2 lines). EMT states to her: 'Your injured knee was soaking

in that floor from God knows what was in there, and you need to have it checked." (8/21/12 4-

page Comploint Poge 2, paro 3 line 3-6.1 Plaintiff provided pictures of proof a sewer is located

in the middle of Target's entrance under wall-to-wall carpeting {Ex.             U)   and their sewer

was their sole responslbility          to inspect and maintain per the Cify of Chicogo    Sewers Municipal


Code S 71-1.6420, Chopter 78-29-700, Ex. 22; (Ex 13              ond 74) ond that Target "admits" to being

solely responsible for the maintenance of their entrance which includes their sewer at fact #53,

a sewer inherent to overflow at any time and they should have acted accordingly knowing a

sewer is there by placing signage, cones or rubber mats, which Defendant did not do before or

after Plaintiffs fall.

           The physicalcondition of the Target store on Addison Street is related to Target's

business.     See Coffee v.      Menord, lnc., No. 73 C 2726, 2075 WL 399049, ot *4 (N.D. lll. March 25,

2075). Target is responsible for the condition of their entrance's sewer they placed under wall-

to-wall carpeting (Ex, 14) and the entrance as a whole (Ex. 13 and 74), as Defendant Target

admits to that at fact #53 of Plaintiff's Undisputed Facts. Target's entrance's sewer with an



                                                            L6
inherent nature to overffow at any time, Target had no protocols in place regarding

maintenance to their sewer in their entrance (Ex.            U) that led to an unacceptable high

probability that the se$rer would overflow at any time and it did on a regular basis (Ex. 13 ond

Ex.   74), and caused a safety hazard to customers entering the entrance, which is also willful and

wanton.

      IV.      DEFENDANTS WILIFUI AND WANTON MISCONDUCT

         To establish willful and wanton misconduct, the plaintiff must show "either a deliberate

intention to harm or an utter indifference to or conscious disregard for the welfare of the

plaintiff."    Adkins v. Soroh Bush Lincoln Heolth Ctr., 544 N.E. 2d, 733,734         (lll. 1989). Whether      a


defendant's conduct rises to the level of willful and wanton behavior is usually a fact question.

Estate   of   Burns v. Williomson, No. 77-CV-3020, 2015 W1ir465088,          qt   *1,2 (C.D. tll.   luly 2t, ZOIS)

(citing Kirwon v. Lincolnshire-Riverwoods Fire Prot. Dist.811N.E.2d, 7259,7264 (tll. App. Ct.

2N4). Defendant, Target negligently installed a sewer            in the middle of their very busy

entrance floor under wall-to-wallcarpeting, where it could not be seen to be inspected,

maintained or repaired as was Defendant's sole responsibility to protect the public and Plaintiff

from its inherent nature to overflow at any time.. per City of Chicogo Sewers Municipal Code S

77'76'020, Chopter 78-29-7N,          Ex. 22; (Ex 13   and 74); and Target chose to ignore their sewer

under the wall-to-wall carpeting before and after Plaintiffs fall, which is an utter indifference to

or conscious disregard for the welfare of the Plaintiff bordering on a deliberate intention to

harm.

         The physical condition of the Target store on Addison Street is related to Target's

business.     See Coffee v.   Menard, lnc., No. 73 C 2726, 2015 WL 399049, ot *4 {N.D. tll. Morch 25,


                                                        L7
2015). Target is responsible for the condition of the entrance's sewer and the entrance as a

whole, as Defendant Target admits to that at fact #53 of Plaintiffs Undisputed Facts RESPONSE:

'There are no documents related to a porch; however there are documents relating to

ownership. However, the request is overly broad and unduly burdensome. Target has

admitted ownership and maintenance responsibility so there is no need to produce any written

documentation substantiating that fact. Ex.   24."    Target has lied in their lnterrogatories that

'The front entrance facility alleged in the Complaint did not need repaif after the accident, an

undisputed fact admitted by Defendant at#44 and #54 lEx.25, p.4 ot No. 72), Target's

lnterrogatories contained a signed sworn oath of the truth of the statements made by

Defendant Target and signed by William Thom, Senior Paralegal of Target Corporate Services,

lnc., October 5, 2015. Exhibit 25; As Target has shown, it cannot provide any proof of

inspection, maintenance or repairs of their sewer in their entrance, not before and not after.

Pictures of balding worn-out filthy carpeting after accident of 8lL3lL2,lEx. 73) and of the

puckered up floors with an imprint of a sewer protruding from underneath the wall-to-wall

carpeting prove that their entrance did need repair; lEx. 74 token 8/1/13), further proving

Target had an "utter indifference to or conscious disregard for the welfare of the Plaintiff

bordering on a deliberate intention to harm" before the accident and after. Photos entered

into evidenee Exhibit #73 and #74, prove the entrance was in desperate need of repair from the

constant flooding from the sewer located in the middle of the entrance. Entrance was repaired

16+ months after the accident, in early 2OL4, but Target didn't want to provide that proof to

Plaintiff as they should have in the lnterrogatories, that it needed repair, that it was repaired

before May 2OL4, so they lied in their lnterrogatories so as not to provide the proof requested


                                                 t8
 by Plaintiff of when floors were repaired, who repaired them and names of the people that

 repaired them.

         A sewer is man-made, an inherent danger to overflow at any moment and cause a

 hazardous condition and installed by Defendant and it was their sole responsibility to inspect

 and maintain it, which they did not do. Defendant admits to be responsible for the

 maintenance of the entire entrance at #53. (Ex.     U).   Yet, Defendant did nothing to warn

 Plaintiff as they should have, knowing a sewer is inherent to overflow at any time, with signage,

 rubber mats, or cones. Reed v. Wot-Mart Stores, tnc.70A N.E. 2d, ZlZ, ZIS
                                                                           {ttt. App. Ct. lggg).

 city of chicago sewers Municipol code S t7-t6-020, chapter tg-zg-200.

        An entrance to any store is a vulnerable accident prone area, and Target put that
                                                                                          sewer

 in the middle of their entrance into their very busy store and were responsible for its

inspection, maintenance and repair per City of Chicogo Sewers Municipal Code 7l-76-020,
                                                                            $

Chopter 78'29-700 and therefore Target should have had protocols in place to always put

cones, signs of "Caution When Wet" or rubber mats out when it rained or snowed because
                                                                                       a

sewer is inherent to overflow at any moment when not inspected or maintained. Target
                                                                                     should

have known to do this and ignored it, because they negligently installed the sewer under
                                                                                         wall-

to-wall carpeting to hide it from the public's/custome/s view, which is utter indifference and

conscious disregard for Plaintiffs and the public's safery, which also borders on a deliberate

intention to harm by playing Russian Roulette with customers,lives.

   V.      DEFET{DANT HAD ACTUAL NONCE


        Plaintiff provided the Court with Actual Notice, with the Security Guard angrity

stating "l knew this was gonna happen one day, because that entrance always floods when it



                                                19
rains." at fact #31 and fact #32, she even pinpointed, on Target's Surveillance Video, the

approximate time he made that statement, because he made it while she waited for her Sf.ag

refund: At 3:01:35PM -The security guard with the red shirt, to right of Plaintiff, standing

alongside manager, Vaterie, moves away from her and stands in front of and in the center of

the entrance's doors inside the store. He stands there staring at the entrance. At 3:02...PM               -
This same security guard steps away from looking at the entrance and back to where Valerie is

standing, leaning into saying something to Valerie as she leans into him. At 3:02:57PM              -   This

security Guard very upset and angry states: "l knew this was gonna happen one day because

that entrance always floods when it rains!" See Ex. 73 ond 74; Ex. 5; Pavlik v. Wol-Mart Stores,

lnc" 323   ttt.   App.   id   1060 753 N.E. 2d 7007 (7't Dist. 2OOl) ond Vojos vs. kMart Corp. 372 tlt.

App. 3d 544, 727 N.E. 2d, gg7 Fth Dist. 2@O). Right after the guard's statement, Valerie asks

Plaintiff, "Are you sure you didn't slip on the threshold because that's realslippery?" The other

women employees chimed in, "Yeah, you could kill yourself on that!" As if to distract Plaintiff

from what the Security Guard had just said.

       A business owner will be held liable if          it   has actual knowledge of a foreign substance on


the floor and fails to remove or guard against the substance prior to it causing a patron's injury.

!f an employee has knowledge of the presence of a foreign substance, the knowledge will be

imputed on the defendant/employer. ln Vojos vs. K-Mort Corp. 372lll. App. 372 lll. App. 3d 54,

727 N.E. 2d, gg7 (5h Dist.lAOq. An example of a case involving actual knowledge of a foreign

substance is Vojas vs. K-Mark Corp., in which the plaintiff alleged that she slipped on a "black

substance" while shopping in the defendant's store. The customer reportedly notified store

employees of the ineident. ln response, one of the employees stated, "l thought they had


                                                             20
 cleaned that up". The court held that because the statement by the employee established that

the employee personally knew that the substance was on the floor and failed to remove it, the

establishment had Actual Notice of the condition. Similorly, in Pavlik v. Wal-Man Stores, lnc.

 323 tll. App. 3d 1060 753 N.E. 2d 10A7 P't Dist. 2007), the court held that an employee's

statement that "someone should have cleaned up (the puddle of water/conditioner) before"

was evidence of the store's actual knowledge of the condition.

        Although Plaintiff provided the Court that Defendant had Actual Notice, she also

provided the Court with evidence, Ex. 74, Ex.5 that shows Defendant's puckered up entrance

floor with an imprint of    a sewer     protruding from underneath the wall-to-wallcarpeting, (Ex. 14)

proving that on day of the accident, S|LS|LL, the strong sewer odor and the water/tiquid

coming up from under the carpeting as she states in her 8/2LlL24-page Complaint and at fact

#13, was from Defendant's own sewer in the middle of the entrance. A plaintiff need not show

that the defendant had "actual or constructive notice when she can show the substance was

placed on the premises through the defendant's negligence." Krebs v. Volley Boptist Church,

lnc., No. 2-74-a243, 2014 wL 49423i7, AT *6 (tll. App. ct. oct, 1, 2014); Reed v. wal-Maft

Stores,lnc.700 N.E. 2d 272,274 (lll. App. Ct. 1998).

       Plaintiff has shown that the sewer smelling flooded floor caused her fall on SllglL?.,

in her 4-page 8/2Ut2 Complaint,          'lfelt   I was lying on   top of a flooded sewef lA/27/tZ 4-

page complaint Page 7, pora 3, last sentence); "As I lay there, filthy, smelly liquid was

swooshing about Yr" or more from the floor, soaking into my skin and my wounded knee.

That's way too much liquid on any entryway floor, carpeted or not." (8/21/12 4-poge Complaint

Page 7, pora   3, 7't 4lines); "tfett   so dirty, a   total mess, as if I emerged from soaking in a sewer."


                                                         21
 {8/21/12 4-poge Complaint Page 2, pora               4 last 2 tines). Plaintiff provided pictures of proof    a

 sewer is located in the middle of Target's entrance under wall-to-wall
                                                                        carpeting (Ex. 14) and

 their sewer was their sole responsibirity to inspect and maintain per the e4v
                                                                               of chicagosewers

 Municipol code 5 77-76420, chopter 78-29-700, Ex. 22; (Ex                  li   ond 14)and that rarget ,admits,,

 to being solely responsible for the maintenance of their entrance which includes
                                                                                  their sewer at
 act #53.

        vt.


        Target created a dangerous condition by failing to maintain the
                                                                        entrance and its sewer,

inherent to overflow at any moment, that they put there under wall-to-walt
                                                                           carpeting, and

Target is liable based on its failure to address the sewer overfiowing
                                                                       into the entrance, causing

a dangerous condition   to Plaintiff and public. Target negligently put that sewer there under

wall-to-wallcarpeting, knowing a sewer would inherently overflow into the entrance
                                                                                   if they

didn't inspect and maintain   i!   which they clearly did not do and could not do, and did nothing

to warn Plaintiff and should have with signage, rubber mats, or cones because they knew
                                                                                        that

sewerwas there and so did employees. fleed v.Wal-Mort Stores, lnc.700 N.E. 2d, 212,
                                                                                    275 (til.

App. Ct. 7998). City of Chicago Sewers Municipot Code               S   tt-t6-O21, Chapter tE_2g-7OO.     See Ex.

73 ond 74; Ex. 5; Povlikv. Wol-Mort Stores, tnc. i23 llt. App.             id t060 l\g   N.E. Zd uOOT   (1't Dist.
zWl)   ond vojos vs. K-Mort corp.       3lz   ttt.   App. gd   su, 727 N.E. zd, 3gz (sh oist. z@at.
       Target breached that duty to Plaintiff as she outtines in her Memorandum of Law, ,.as

the substance was placed there by the negligence of the business." Zuppardi v. Wal-Mort

Stores, tnc.770 F.3d,644,649       (f    Circ.2074).

       A plaintiff need not show that the defendant had 'hctual or constructive notice when

                                                          22
  she can show the substance was placed on the premises
                                                        through the defendant,s negligence.,,

  Krebs v.   valley Baptist church, lnc.   No.   2-74-a243, 2014 wL 4g42ig7, at *6 (ttt. Ap. ct. oct. 7,

  2074) (quating Reed v.    wat-Man stores, tnc.       200 N.E.   2d, 272, 2t4 (ttt. App. ct.   1998); Ex.   t4.
 Target placed/installed the sewer, negligently covered in wail-to-wallcarpeting
                                                                                 in a busy

 entrance, ignored it, without inspecting or maintaining it and should
                                                                       have known that se$rer

 was inherent to overflow at any moment and woutd cause a dangerous
                                                                    condition to exist, that

 harmed Plaintiff. Ex. lj,14. Donoho v. o'connell,s, lnc., 14g N.E. 2d,4g4,            t 41(llt. lgsg); and
 Piotrowskiv. Menard, lnc. No. 73 c ss72, 2o1s wL srgg47s, ot *3 (N.D.
                                                                       ilt. Aug. gl, zols),
     VII.     CONCTUSION:

        Rule 56.1 format should not trump lying to the            Court. Defendant Target corporation,s
 consistent misrepresentations and contradictions to the court in their
                                                                        Motions, in their hopes

that the court is not paying attention, and in their zeal to not wanting
                                                                         to accept responsibitity,

their only choice is to make things up with false interpretations and
                                                                      made-up quotes in their

own undisputed facts motion and a Deposition that was given not
                                                                to gather truth but to twist

that truth. This cannot possibly grant ther-n summary judgment. .olaintiff
                                                                           has consistently

proven this by citing to the record of the Deposition, her 4-pag
                                                                 e s/z]'ltzcomptaint, Target's

surveillance videos, a witness statement and evidentiary exhibit photos.

       For the foregoing reasons in Plaintiffs Reply in Support of
                                                                   Her Motion for Summary

Judgment, there is no genuine issue of material fact and therefore
                                                                   as a matter of law, summary

Judgrnent shoutd be granted to plaintiff.



       WHEREFORE, Plaintiff, Christine Brama,          filing pro se, respectfully prays that this


                                                       23
  Honorable court grant
                         her motion for summary
                                                 Judgment pursuant
                                                                   to Federar Rure of
  Procedure 56 against                                                                civir
                       the Defendant, Target
                                             corporation.

                                           Respectfully Submitte4




Christine Brama, plaintiff
                           Filing pro Se
4020 West Barry Avenue
Chicagq tllinois 60641
{773} s4s-3734




                                               24
                                IN THE U'{ITED STATES DISTRICT COURT
                               FOR THE T{ORTHERN       DETBET OF IUJ]IOIS
                                              EASTERN TXVISION
 CHRISTINE BRAMA


                  Plaintiff,                              Case No.: 14-C1/-06098


                                                          District Judge:
         Vs.                                              Honorable Marvin         E.   Aspen


 TARGET CORPORATION,                                                                 REEEIVEP
                                                                                           fl-rr   fl { An!1
                 Defendant.                                                                l.E,u   u I (ul,
                                             NOTICE OF FIUI{G
                                                                                        TI{OMAS G. BRUTON
 TO:                                                                              c[ERt( u.s. otsrRtcr couRr
         Eihen M. letts
         ZUBER LAWLER DEL DUCA LLp (Formerly Greene and Letts)
         55 W. Monroe Street, Suite 600
         Chicago,lt 60503

         Please take notice that on February    1,2fi!7, Plaintiff filed with the clerk of the U.S.
District Court for the Northern District of lllinois, Eastern Division the attached:
PI,A$[-NFF'S {REVISEDLRT.II REPLYIN SUPPORTOF }IER MONOil rOR
                                                                         SUU!,I4IUJUOGMENT.


                                                         Respectfully   Su   bm   itted,

                                                         Christine Brama, Plaintiff, filing pro se



                                       Pf,OOTOFSCRUq:

       The undersigned hereby certifies that the above mentioned document was served on
the above mentioned parties via U.S. Mail on Febnrary \m17.

                                                         Christine Brama, Plaintiff, filing pro se


Chrisiine Brarna, Plaintiff, filing pro se
4020 West Barry Avenue
Chicago,lllinois 60@1
t773) s{.s-3734
m-




     ["-"le4r1
c N) biV eh1r|rtl.Y*
     *xt-rRn*cE
     (serr*'?-D-       ryffHdi>
                   ltf"Jio
     ffif''I;;-is:r:Y
 t

 \
V
                                       DV"D
                   i,t-i.i-tRt
               o 1-H    KE1+c'rD

                   'ffio,




                   J*   ,"   ,   I
                                     J.I   +*
                   fs)t"1    [r rT   4{l
 Perjury Charges in Illinois
 Pe.jury is the crime that a person can be charged with for lying under oath in Illinois. The crime
 of Perjury in Illinois is defined by 720ILCS 5/32-2 as follows:

 (a) A person commits perjury when, under oath or affirmation, in a proceeding or in any
                                                                                           other
 matter where by law the oath or affrrmation is required, he or she makes a false statement,
 material to the issue or point in question, knowing the statement is false.

 (b) Proof of Falsity.
 An indictment or information for perjury alleging that the offender, under oath, has knowingly
 made contradictory statements, material to the issue or point in question, in the same or in
 different proceedings, where the oath or affirmation is required, need not specify which
 statement is false. At the trial, the prosecution need not establish which sta-tement is false.

(c) Admission of Falsity.
Where the contradictory statements are made in the same continuous trial, an admission
                                                                                             by the
offender in that same continuous trial of the falsity of a contradictory statement shall bar
prosecution therefor under any provisions of this Code.

  (d) A person shall be exempt from prosecution under subsection (a) of this Section if
                                                                                          he or she is
  a peace officer who uses a false or fictitious name in the enforcement of the
                                                                                criminal laws, and
 this use is approved in writing as provided in Section 10-1 of "The Liquor Control Act
                                                                                            of 1934,,,
 as amended, Section 5 of "An Act in relation to the use of an assumed name in
                                                                                   the conduct or
 transaction of business in this State", approved July 17, 1941, as amended, or Section
                                                                                           2605-200
 of the Department of State Police Law. However, this exemption shall not apply to testimony
                                                                                                   in
judicial proceedings where the identity of the peace officer is material to
                                                                            the irr,r", and he or she
 is ordered by the court to disclose his or her identity.

(e) Sentence.
Perjury is a Class 3 felony.

Those convicted of Perjury in Illinois can receive a prison sentence of 2-5 years,
                                                                                   and a fine of up
to $25,000.

In addition to the separate criminal charge of Perjury, a person who is accused of lying
                                                                                         under
oath can be held in contempt of court. The punishment for a contempt finding can
                                                                                    include a fine
or jail sentence, as well as negative consequences in the underlying case.
                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILTINOIS
                                                                                tr[LHD
                                            EASTERN DIVISION                         n'r 0 4 ri\hq
CHRISTINE BRAMA,                                                             .,".J{3lllBBfflTBU,*,
                      Plaintiff,
       V.                                              No.     14CV 06098

TARGET CORPORATION, a Foreign                                  Magistrate Judge Young B. Kim
Corporation, d/b/a TARGET STORES

                      Defendants.
                                        NOTICE OF FITING

TO:     Eileen M. Letts
        ZUBER LAWLER DEL DUCA LLP (Formerly Greene and Letts)
        55 W. Monroe Street, Suite 600
        Chicago, lL 60603

        Please take notice that on December 4,2018, Plaintiff filed with the clerk of the U.S.
District Court for the Northern District of lllinois, Eastern Division the attached: PLAINTIFF
cHRrsTlNE BRAMtrS MOTION FOR JUDGMENTAND OTHER RELIEF & ASKING FOR SFVERE
SANCT|ONS AGAI NST DEFEN DANT TARGETS PERJU RY/W|TH HOIDI NGTTAMPERING WITH
EVIDENCE IN INTERROGATORIES
                                                        Respectfully Subm itted,

                                                                        Plaintiff, filing pro se



                               PROOF OF SERVICE
        The undersigned hereby certifies that the above mentioned document was served on
the above mentioned parties via U.S. Mail on HAND-DELIVERED to Eileen Letts, t2l4lL8.

                                                                        Plaintiff, filing pro se

Christine Brama, Plaintiff, filing pro se
4020 West Barry Avenue
Chicago, lllinois 50il1
17731s4s-3734
